DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received March 31, 2021.  Claims 5, 11 and 17 have been canceled. Claims 1, 7 and 13 have been amended.  No new claims have been added.  Therefore, claims 1-4, 6-10, 12-16 and 18 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 112 (a)
Applicant’s amendments in response to the rejection set forth in the previous Office Action for failing to comply with written disclosure requirements of USC 112 (a) is sufficient to overcome the rejection.  The examiner withdraws the rejection of claims 1-4, 6-10, 13-16 and 18.  
Claim Rejections - 35 USC § 112 (b)
Applicant’s amendments in response to the rejection set forth in the previous Office Action for failing to particularly point out and distinctly claim the subject matter of the invention as required of USC 112 (b) is sufficient to overcome the rejection.  The examiner withdraws the rejection of claims 1-4, 6-10, 13-16 and 18.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-4 and 6:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method steps including (1) retrieving data, (2) generating a cryptocurrency address for each polling option (3) transferring an amount of tokens to currency address of selected polling options (4) searching ledger 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to 1) retrieving data-insignificant extra solution activity of gathering data, (2) generating a cryptocurrency address for each polling option – a common business practice in blockchain environments (3) transferring an amount of tokens to currency address of selected polling options – a common business practice in blockchain environments(4) searching ledger for currency addresses having first bits that match the option identifier associated with each polling option – directed toward data analysis (5) determining a total of tokens associated with each currency address from searched ledger –mathematical relationships and concepts(6) identifying highest calculated value relative 
The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “searching ledgers for currency addresses” as the claimed limitations do not provide any improvements to blockchain technology.   Although confined to a blockchain technical environment, technology is not the focus of the invention, rather the focus is to allow users to transfer tokens to select polling options and to calculate the polls for each option to determine which poll received the highest selection and output the result.   The process as the claimed subject matter is so high level that any generic programming blockchain technical process could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of part, the combination of limitations (1) retrieving data, (2) generating a cryptocurrency address for each polling option (3) transferring an amount of tokens to currency address of selected polling options and (4) searching ledger for currency addresses having first bits that match the option identifier associated with each polling option  is directed toward a common transaction process in 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of generating polling options for selection where tokens are transferred for each selection, calculating total number of tokens for each selection, identifying and outputting the highest number of selections which is a process directed toward a business practice.  The integration of elements do not improve upon technology or improve upon blockchain functionality or capability in how computers carry out basic blockchain functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process    The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technical function for performing the abstract idea that imposes meaningful limits upon the abstract idea. Moreover, Examiner was not able to identify any specific technological processes that goes beyond merely confining the abstract idea in a particular technological environment, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a computing device to perform the functions of retrieving and presenting data.  –is purely functional and generic.  Nearly every computer is capable of retrieving and presenting data as required by the method claims . . . The additional functions of generating crypto currency .  All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms “generating”, “transmitting”, “intercepting”, identifying”, “determining”, “replacing” and “routing' ... are functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result . In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
The Specification describes these as known generic components in generic network arrangements (See, e.g., Fig. 1, Fig. 2, Fig. 7, and paragraphs 0008, 0009 and 0014, 0018 and 0019). The drawing figures illustrate these components as labelled rectangular boxes (conventional structures) in conventional arrangements. There is no description of any modifications to be made to any of these generic components.
Like the claims in Voter Verified, Applicant's claims recite the use of general purpose
computers and components to carry out the abstract idea. In Voter Verified, the court found no inventive concept in claims that merely recite the use of general purpose computers to carry out the abstract idea. The court noted:

(“known art”).. The case law has consistently held that these standard components are not sufficient to transforn abstract claims into patent-eligible subject2 Voter

Further evidence includes:

US Pub No. 2020/0129694 A1 by Tang discloses “the number of times that the share is validly transferred between nodes on a blockchain through voting is set to 1 in a single consensus node selection process”…” node 1 has 10 shares, and the 10 shares are voting shares. Node 1 votes six shares for node 2, and node 3 votes three shares for node 1. Although node 1 has seven shares at this time, because three of them are voted by another node for node 1 and are not voting shares, node 1 has four shares that can be used for equity interest voting. Node 1 can vote for itself, or can vote for another expected node.”; US Pub No. 2016/0027229 A1 by Spanos et al discloses “Once votes are entered … the voting system allows votes to be counted in real time as the election is ongoing. According to one embodiment of the present invention, a customized blockchain called a slidechain is used to store votes and count data.  US Pub No. 2015/0006895 A1 by Irivine discloses “a method is beneficially employed for implementing cyber currency (for example bitcoin") financial transaction systems, voting systems,”…To partake in a vote”….” A vote is created in a normal fashion; it could be a list of candidates or a list of choices that users have to select.”

The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-4 and 6 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claims 2 and 3 are directed toward using a communication network from a peer node cryptocurrency network for obtaining data- well known routine technology.  Dependent claim 4 is directed toward generating cryptocurrency address for each option so that a prefix of the address is set to the option identifier- well known and understood technology.  Dependent claim 6 is directed toward selections based on user input- well known and 
In reference to Claims 7-10 and 12:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 7 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. System claim 7 functions corresponds to the steps of claim 1.  Therefore, claim 7 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward methods of organizing human behavior previously discussed with respect to claim 1.
STEP 2A Prong 2: System claim 7 functions corresponds to the steps of method claim 1.  Therefore, claim 7 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 1.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above 
System claim 7 functions corresponds to the steps of method claim 1.  Therefore, claim 8 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 7-10 and 12 these dependent claim have also been reviewed with the same analysis as independent claim 1.  Dependent claims 8-10 and 12 corresponds to the method of Claims 2-4 and 6 respectively. Therefore, Claim 8-10 and 12 have been analyzed and rejected as previously discussed with respect to claim

In reference to Claims 13-16 and 18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computer readable medium, as in independent Claim 13 and the dependent claims.   The specification defines the computer readable medium to be “media" refer generally to tangible, physical, and non-transitory electronic storage mediums that store information in a form that is readable by a computer (see para 0039).  Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 13 instructions corresponds to the steps of claim 1.  Therefore, claim 13 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward methods of organizing human behavior previously discussed with respect to claim 1.
STEP 2A Prong 2: Medium claim 13 instructions corresponds to the steps of method claim 1.  Therefore, claim 13 has been analyzed and rejected as failing to 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements beyond the abstract idea include a computer readable storage medium having instructions stored when executed by a computer performs the processes claimed– and therefore is purely functional and generic. Nearly every computer performing instruction of the claimed computer readable medium are capable of performing the basic computer functions -of “retrieve”, “generate crypto addresses”, “transfer tokens”, “search addresses”, “calculate values”, identify values” and “represent options”- As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Machine claim 13 instructions corresponds to the steps of method claim 1.  Therefore, claim 13 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 1, the limitations when considered individually, as a combination of parts or as a whole fail to provide any indication that the elements recited are unconventional or otherwise more than what is well understood, conventional, routine activity in the field.  
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered 
The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 13. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 14-16 and 18 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 1-3 and 6; Claims 7-9 and 12 and Claims 13-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over, ‘Cryptographic End-to-end Verifiability for Real-world Elections', Aleksander Essex, University of Waterloo, 2012 (Hereinafter 'Essex') in view of AU 2009203095  by Judge (Judge) and further in view of. US Pub No. 2020/0129694 By Tang (Tang)
In reference to Claim 1:
(Currently Amended) A computer-implemented method of decentralized block chain voting ((Essex) in at least page 142 'CommitCoin', a protocol for carbon dating
cryptographic commitments using the Bitcoin (block chain) P2P (decentralized) network' and page 149, Section 8.6 'Use with Scantegrity' and 'application of carbon dating is in cryptographic end-to-end verifiable elections' (voting), see page 146 sec 8.4, page 149 sec 8.6), the method comprising:
retrieving, by a computing device, polling data including a plurality of polling options. and an option identifier associated with each polling option ((Essex) in at least FIG. 4.1; page 46 “Casting the Ballot- and scanner device records the ballot serial number and the marked choices);
generating a customized cryptographic currency address … ((Essex) in at least page 147-148 sec 8.5);
transferring a specified amount of cryptographic tokens to the customized cryptographic currency address for a selected one of the plurality of polling options ((Essex) in at least page 148-“convert hash to a valid bitcoin address.. send BTC0.05 to this address”), wherein the transfer is broadcast to a cryptographic currency network for confirmation and inclusion within a block chain ledger of the cryptographic currency network [directed toward intended use and does not further limit the transferring function] ((Essex) in at least page 146-147 sec 8.4);…
determining [audit] a total number of cryptographic tokens associated with each cryptographic currency address resulting from the search of the block chain ledger ((Essex) in at least FIG. 3.2; FIG. 3.4 FIG. 4.2, FIG. 4.3; page 32 sec 3.3.1; page 34-35, page 51-53, page 55-57 wherein the prior art teaches tally audits page 213-214 sec 12.3.2, page 215);
calculating a value for each of the plurality of polling options based on the total number of cryptographic tokens … ((Essex) in at least page 58-61, page 94, page 128, page 174, page 183, page 213);
identifying the polling option for which the calculated value is highest relative to other polling options ((Essex) in at least page 58-61, page 94); and
presenting, via a display of the computing device, a representation of the plurality of polling options, wherein the representation indicates the identified polling option as having the highest relative calculated value  ((Essex) in at least page 62-63 wherein the prior art teaches printing the results, page 94.
Essex does not explicitly teach
generating a customized cryptographic currency address for each of the plurality of polling options, based on the corresponding option identifier associated with each polling option;
searching the block chain ledger for cryptographic currency addresses having a set of first-bits that match the option identifier associated with each of the plurality of polling options;
calculating a value for each of the plurality of polling options based on the total number of cryptographic tokens associated with the corresponding cryptographic currency address resulting from the search of the block chain ledger

Judge teaches:
generating a customized cryptographic currency address for each of the plurality of polling options, based on the corresponding option identifier associated with each polling option ((Judge) in at least page 12 lines 15-27, page 16 lines 10-30, page 17 lines 8-19);
searching the block chain ledger for cryptographic currency addresses having a set of first-bits that match the option identifier associated with each of the plurality of polling options ((Judge) in at least page 23 lines 5-8, lines 25-29, page 24 lines 3-7, page 26 lines 23-30, page 27 lines 1-10);

Both Essex and Judge are directed toward electronic data in a blockchain environment that is forwarded from a source to a destination.  Judge teaches the motivation of matching addresses from source to destination address in order to identify and authenticate the path from the source address to the destination address and the 
Tang teaches: 

calculating a value for each of the plurality of polling options based on the total number of cryptographic tokens associated with the corresponding cryptographic currency address resulting from the search of the block chain ledger ((Tang) in at least Abstract; para 0009-0012, para 0027-0029, para 0032-0035, para 0040, para 0048, para 0052, para 0057)

Both Essex and Tang are directed toward electronic voting in a blockchain environment.   Tang teaches the motivation of a voting by a plurality of shareholder nodes/voters in order to generate a voting result.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the blockchain voting process of Essex to include determining voting results as taught by Tang since Tang teaches the motivation of a voting by a plurality of shareholder nodes/voters in order to generate a voting result.  
In reference to Claim 2:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 1.  Essex further discloses the limitations of dependent claim 2
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the polling data is obtained from a remote computing device via a communication network.((Essex) in at least page 147)
In reference to Claim 3:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 1.  Essex further discloses the limitations of dependent claim 3.
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the polling data is obtained via a communication network from a remote peer node within the cryptographic currency network.((Essex) in at least page 147)
In reference to Claim 6:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 1.  Essex further discloses the limitations of dependent claim 6.
(Original) The method of claim 1 (see rejection of claim 1 above), 
Essex does not explicitly teach:
wherein the selected polling option is based on input received from a user of the computing device. 
Tang teaches
wherein the selected polling option is based on input received from a user of the computing device. ((Tang) in at least para 0008 wherein the prior art teaches obtaining the voting result from shareholder node; para 0009, para 0027 wherein the prior art teaches the consensus node needs to be selected that a share can choose to vote for an expected noted, para 0028-0029) 
Both Essex and Tang are directed toward voting in a blockchain environment.  Tang teaches the motivation of the selecting of a polling option based on user input so that the voting result can be broadcasted to the entire blockchain.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the voting process of Essex to include the selection of polling option based on user input as taught by Tang since Tang teaches the motivation of the selecting of a polling option based on user input so that the voting result can be broadcasted to the entire blockchain
In reference to claim 7:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 7.
The system functions of claim 7 correspond to method steps of claim 1.  The additional limitations recited in claim 7 that go beyond the limitations of claim 1 include the voting system to perform the operation that correspond to the method steps of claim 1 include the structure comprising:
a processor ((Essex) in at least page 133, page 203 section 11.6); 
Essex does not explicitly teach:
a memory having processor-readable instructions stored therein, which when executed by the processor cause the processor to perform a plurality of functions
Tang teaches a system ((Tang) in at least para 0049) comprising:
a processor ((Tang) in at least para 0063, para 0071, para 0103); 
a memory having processor-readable instructions stored therein, which when executed by the processor cause the processor to perform a plurality of functions ((Tang) in at least para 0063, para 0071, para 0080-0081)
Both Essex and Tang teach utilizing computers in blockchain voting systems.  Tang teaches the motivation of the system comprising processors and memories having instructions in order to implement the process needed for hardware implementation. (see para 0049).  It would have been obvious to one of ordinary skill in the art at the time of filing to expand the system elements of Essex to include the system elements of Tang since Tang teaches the motivation of the system comprising processors and memories having instructions in order to implement the process needed for hardware implementation.
Therefore, claim 7 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 8:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 7.  Essex further discloses the limitations of dependent claim 8.
System claim 8 functions corresponds to the step of method claim 2.  Therefore, claim 8 has been analyzed and rejected as previously discussed with respect to claim 2
In reference to Claim 9:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 7.  Essex further discloses the limitations of dependent claim 9.
System claim 9 functions corresponds to the step of method claim 3.  Therefore, claim 9 has been analyzed and rejected as previously discussed with respect to claim 3
In reference to Claim 12:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 7.  Essex further discloses the limitations of dependent claim 12.
System claim 12 functions corresponds to the step of method claim 6.  Therefore, claim 12 has been analyzed and rejected as previously discussed with respect to claim 6
In reference to claim 13:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 13.
The computer readable storage medium instructions of claim 13 correspond to method steps of claim 1.  The additional limitations recited in claim 13 that go beyond the limitations of claim 1 include a computer readable storage medium having instruction, which when executed by a computer cause the computer to perform a plurality of functions:
Essex does not explicitly teach:
a computer readable storage medium having instruction, which when executed by a computer cause the computer to perform a plurality of functions:
Tang teaches:
a computer readable storage medium having instruction, which when executed by a computer cause the computer to perform a plurality of functions ((Tang) in at least para 0063, para 0071, para 0080-0081)
Both Essex and Tang teach utilizing computers in blockchain voting systems.  Tang teaches the motivation of the computer readable medium having instructions in order to implement the process needed for hardware implementation. (see para 0049).  It would have been obvious to one of ordinary skill in the art at the time of filing to expand the system elements of Essex to include the system elements of Tang since Tang teaches the motivation of the system comprising processors and memories having instructions in order to implement the process needed for hardware implementation.
Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 1. 
In reference to Claim 14:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 13.  Essex further discloses the limitations of dependent claim 14
Medium claim 14 instructions corresponds to the step of method claim 2.  Therefore, claim 14 has been analyzed and 14 rejected as previously discussed with respect to claim 2
In reference to Claim 15:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 13.  Essex further discloses the limitations of dependent claim 15.

In reference to Claim 18:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 13.  Essex further discloses the limitations of dependent claim 18.
Medium claim 18 instructions corresponds to the step of method claim 6.  Therefore, claim 18 has been analyzed and rejected as previously discussed with respect to claim 6
Claims 4 of claim 1 above, and Claim 10 of claim 7 above and Claim 16 of claim 13 above; is/are rejected under 35 U.S.C. 103 as being unpatentable over, ‘Cryptographic End-to-end Verifiability for Real-world Elections', Aleksander Essex, University of Waterloo, 2012 (Hereinafter 'Essex') in view of AU 2009203095  by Judge (Judge) in view of. US Pub No. 2020/0129694 By Tang (Tang), and further in view of “Decentralizing Development through Vanity Voting” by Smokeasy (Smokeasy) 
In reference to Claim 4:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 1.  Essex further discloses the limitations of dependent claim 4.
(Original) The method of claim 1 (see rejection of claim 1 above), 
Essex does not explicitly teach
wherein the customized cryptographic currency address for each of the plurality of polling options is generated such that a prefix of that customized cryptographic currency address is set to the option identifier associated with the corresponding polling option.
Smokeasy teaches:
wherein the customized cryptographic currency address for each of the plurality of polling options is generated such that a prefix of that customized cryptographic currency address is set to the option identifier associated with the corresponding polling option.((Smokeasy) in at least page 7) 
Both Essex and Smokeasy are directed toward an electronic voting environment.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teaching of Essex with the further disclosure of Smokeasy regarding personal vanity-voting addresses’ (Smokeasy, page 8)to arrive at Applicant's claimed invention in order to allow anyone to vote while still retaining complete control over their own coins and to shift voting power to those with a bigger stake in the outcome. (Smokeasy, page 8)
In reference to Claim 10:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 7.  Essex further discloses the limitations of dependent claim 10.
System claim 10 functions corresponds to the step of method claim 4.  Therefore, claim 10 has been analyzed and rejected as previously discussed with respect to claim 4
In reference to Claim 16:
The combination of Essex, Judge and Tang discloses the limitations of independent claim 13.  Essex further discloses the limitations of dependent claim 16.
Medium claim 16 instructions corresponds to the step of method claim 4.  Therefore, claim 16 has been analyzed and rejected as previously discussed with respect to claim 4
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/MARY M GREGG/Examiner, Art Unit 3697